Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in US20180033856.

Regarding Claim 1:  Kwon teaches a cadmium free quantum dot comprising a core and a multilayered shell, wherein none of the cores or shells require the inclusion of Cadmium.  Each  of the cores and shells may be independently chosen from semiconductors including II-VI materials such as ternary ZnSeTe (ZnSe1-x-Tex) (See Paragraphs 72, 73 and 78).  Thus, Kwon teaches an overlapping range of semiconductor compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed.    The quantum dot may further include a dopant such as Lithium (See Paragraph 93).  The quantum dots may have a fwhm of less than 45 nm and a quantum yield greater than 80% (See Paragraph 104).

Regarding Claim 2-3:  Kwon teaches an overlapping range of quantum dot materials having an overlapping range of materials (See Paragraph 72-73 and 78), an overlapping range of sizes (See Paragraph 106), and an overlapping range of dopants (See Paragraph 93). Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range of compositions to arrive at the 

Regarding Claim 4-5:  Kwon teaches that the composition may comprise a ternary compound ZnSeTe or alternatively a combination of binary compounds such as ZnSe with ZnTe (See Paragraph 78).  The scope of the teachings according to Kwon include any combination of ZnSe and ZnTe, such that the ratio (or x value; See Claim 5) may range between 0 and 1.  Thus it would have been obvious to provide for a ZnTe-rich composition among the ZnSeTe ternary, representing an overlapping range of compositions with those claimed. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed.   

Regarding Claim 6:  Kwon teaches that the content of the dopant (Li) may be greater than 0.075 and less than 0.1 moles per mole of Zn.  As the composition may be based on the ternary ZnSeTe, the content of Te is less than that of Zn, skewing the ratio of dopant to Te higher than that of dopant to Zn.  Thus, the content taught by Kwon is greater than the lower bound taught in the claim.

Regarding Claim 7 and 9:  The fwhm may be less than 39 nm, which is an overlapping range of FWHM as those claimed.  The quantum dots may have a quantum yield greater than 80% (See Paragraph 104).

Regarding Claim 8:  Kwon teaches that the quantum dot may comprise a core-shell structure, wherein the composition of the core may be chosen from Group II-VI compositions (See Paragraph 68-71), such as a ternary compound ZnSeTe or alternatively a combination of binary compounds such as ZnSe with ZnTe (See Paragraph 78).  The scope of the teachings according to Kwon include any combination of ZnSe and ZnTe, and ternaries or combinations of these materials may be represented as ZnSe1-xTex, wherein x may range between 0 and 1.  Thus Kwon teaches that the core may be selected from an overlapping range of compositions. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed.  Kwon teaches that the shell may comprise at least ZnS as an outer layer (See Paragraph 75).   
  
Regarding Claim 10-11:  Kwon does not require the inclusion of Manganese, Copper or Group III-V compounds.  

Regarding Claim 12:  Kwon teaches the use of compositions such as ZnSe, ZnTe, and ZnS (See Paragraph 78), all of which have a zinc blende structure.

Regarding Claim 13:  Kwon teaches that the quantum dot may include alkane thiol ligands, which would render the particles insoluble in water (See Paragraph 108).

Regarding Claim 14:  Kwon teaches that the composition is generally made by reacting a metal precursor with a non-metal precursor corresponding to the desired composition (See Paragraph 114).  Kwon teaches by way of example that the cores may be made by providing a first organic solution comprising an organic ligand (palmitic acid) and the metallic precursors (Zn or other metallic precursor) in an octadecene (organic solvent) solution.  The metallic precursor solution is then heated to a first reaction temperature followed by the injection of the non-metallic precursor with TOP (See Paragraph 152).  The non-metallic precursors may be Se and/or Te, depending on the desired composition.   Kwon teaches that the dopant (lithium) may be added to either the core or the shells (See Paragraph 99).  It would have been obvious to add reagents for the dopant to either solution prior to mixing.  Those of ordinary skill in the art would have found any order of mixing to be obvious in the creation of the particles.  

Regarding Claim 15:   Kwon teaches that the reaction temperature may be greater than 250 and less than 350C (See Paragraph 128).

Regarding Claim 16:  Kwon teaches that the non-metallic precursors are added to the zinc precursor solution without any prior heating (See Paragraph 152).  It would appear that these precursors may be added at room temperature, which is less than 80C.  It would have been obvious to add these precursors using any order of mixing, whether 

Regarding Claim 17: Kwon teaches the creation of a quantum dot polymer composite, wherein the quantum dots are dispersed in a polymeric matrix (See Paragraph 135-137).

Regarding Claim 18:  The polymer may be methacrylate based (binder polymer having a carboxylic acid group), vinyl based (polymerization product of a monomer having a carbon-carbon double bond), or thiolene based (polymerization product of a photopolymerizable monomer and a multifunctional thiol compound).

Regarding Claim 19:  Kwon teaches that the quantum dots may be used as a light emitting element in a display device such as an LED, OLED, or an LCD (See Paragraph 139 and Figure 2).  

Regarding Claim 20:  The LCD may have a blue LED light source to provide incident light to the quantum dots in the light emitting element (See Paragraph 140 and Figure 2). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 20 above, and further in view of Lee in US20190064591.

Kwon teaches the use of the phosphor in a display device such as an LCD, wherein the light emitting element comprises a stacked structure (See Paragraph 140 and Figure 2), but is silent in terms of the substrate and patterned light emitting layer disposed thereon.

However, Lee teaches that when quantum dots are used in an LCD module, the quantum dots may be disposed on a substrate (228)  in terms of a patterned light emitting layer comprising repeating pixels and subpixels (226.1-226.6) emitting light at particular wavelengths (See Figures 2-3 and Paragraphs 11, 65-69).  Those of ordinary skill in the art would have found it obvious to prepare the device of Kwon using a substrate having a patterned quantum dot film, wherein the patterned film included pixels making the display functional and capable of producing an image.  Those of ordinary skill in the art would be motivated to provide the quantum dots of Kwon in terms of a patterned film in order to have greater control of the individual pixels in the image and provide for higher fidelity.  The references are highly combinable as both references teach the incorporation of a QD conversion sheet incorporated in the face of an LCD panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734